Exhibit 10.2

First Amendment to Employment Agreement

This First Amendment to the Employment Agreement (the “Amendment”) is made and
entered into as of April 26, 2020, by and between USA Technologies, Inc., a
Pennsylvania corporation, (the “Corporation”) and Donald W. Layden, Jr. (the
“Executive”).

WHEREAS, the Corporation and the Executive have previously entered into an
employment agreement, dated as of February 28, 2020 (the “Employment
Agreement”).

WHEREAS, the Corporation and the Executive wish to amend the Employment
Agreement.

NOW, THEREFORE, the Corporation and the Executive agree that the Employment
Agreement is hereby amended as follows:

1. The last sentence of Section 2 of the Employment Agreement is hereby deleted
and the following two sentences are inserted in lieu thereof:

Upon termination of the Executive’s employment hereunder for any reason, unless
otherwise expressly provided by the Board, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or employee
of the Corporation or any of its affiliates, other than as a member of the Board
(or a committee thereof). Notwithstanding any other provision in the Agreement
to the contrary, nothing in this Agreement or otherwise shall require the
Executive to resign as a member of the Board (or any committee thereof),
including in the event of the termination of the Executive’s employment with the
Corporation for any reason.

2. In all other respects, the Employment Agreement as drafted is hereby ratified
and confirmed and shall remain in full force and effect.

IN WITNESS WHEREOF, Corporation and Officer hereto have executed this Amendment
effective as of the date first written above.

 

USA TECHNOLOGIES, INC.      

/s/ Sunil Sabharwal

     

/s/ Donald W. Layden, Jr.

Sunil Sabharwal, Chair of the Board       Donald W. Layden, Jr.